Case 2:18-cv-10179-DSF-AGR Document 106 Filed 08/18/20 Page 1 of 1 Page ID #:4796




                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                        AUG 18 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
  SERGEY GRISHIN, an individual,                  No. 20-55547

                  Plaintiff-Appellant,            D.C. No. 2:18-cv-10179-DSF-AGR
                                                  Central District of California,
    v.                                            Los Angeles

  JENNIFER SULKESS, an individual,                ORDER

                  Defendant-Appellee.

  Before: McKEOWN and BRESS, Circuit Judges.

         Appellee’s motion to dismiss this appeal for failure to post a bond of

  $85,000 (Docket Entry No. 7) is denied as moot. Appellant posted the required

  bond in the district court on August 6, 2020.

         The opening brief and excerpts of record are due September 29, 2020; the

  answering brief is due October 29, 2020; and the optional reply brief is due within

  21 days after service of the answering brief.
